        Case 4:20-cv-05640-YGR Document 572 Filed 05/03/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                              BENCH TRIAL CIVIL MINUTES

 Date: 5/3/2021                 Time: 8:00AM              Judge: YVONNE
                                                          GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR       Case Name: Epic Games v. Apple Inc.



TIME: 8:00AM: began today at 8:45am-10:39am; 10:57am-12:32pm; 1:14pm-3:15pm


Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn

 Deputy Clerk: Frances Stone                          Court Reporter: DIANE SKILLMAN


BENCH TRIAL BEGAN: 5/3/2021

                                      PROCEEDINGS


Case called. Discussion with counsel. Plaintiff Epic attorney Katherine Forrest Opening
Statement.
Defendant Apple attorney Karen Dunn Opening Statement. Recess. Defendant Dunn resumes
Opening Statement. Plaintiff attorney Katherine Forrest calls witness Tim Sweeney for Direct.
Recess. Plaintiff attorney Forrest resumes Direct of witness Sweeney. Defendant attorney
Richard Doren Cross of witness Sweeney. Recess.

Further Bench Trial Tuesday, 5/4/2021 at 8:00am

EXHIBITS ADMITTED IN EVIDENCE:

Plaintiff: 2455, 2456, 2463, 2777, 2778, 2776, 4777

Defendant: 5535, 4457, 3620
